                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

JUAN R. LIMAS,
                                     Case No. 6:18-cv-00916-HZ
          Petitioner,
                                     OPINION AND ORDER
     v.

GARRETT LANEY,

          Respondent.

     Juan R. Limas
     17605648
     Oregon State Correctional Institution
     3405 Deer Park Drive SE
     Salem, Oregon 97310-9385

          Petitioner, Pro Se

     Ellen F. Rosenblum, Attorney General
     Kristen E. Boyd, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent



      1 - OPINION AND ORDER
HERNANDEZ, District Judge.

        Petitioner        brings        this      habeas        corpus   case       pursuant      to    28

U.S.C.       §    2254     challenging             the     legality       of       his     state-court

convictions         from Marion County dated October 17,                             2013.    For the

reasons that follow,              the Petition for Writ of Habeas Corpus                             (#2)

is denied.

                                              BACKGROUND

       On October 4,            2013,    Petitioner pleaded guilty to two counts

of Recklessly Endangering Another Person, one count of Attempted

murder with a Firearm, and one count of Unlawful Use of a Weapon.

Respondent's Exhibit 103, p. 1. He also entered a no-contest plea

to     one       count    of     Delivery          of     Marijuana        for       Consideration.

Respondent's         Exhibit          104,     pp.       5-6.    Petitioner         and     the   State

stipulated to a 130-month prison sentence,                               and the Marion County

Circuit      Court       imposed        the       agreed-upon        sentence.            Respondent's

Exhibits 104        &    105.

       Petitioner did not take a direct appeal and,                                  instead, filed

for post-conviction relief                     ("PCR")      in Umatilla County where the

PCR    court       denied       relief       on    his     claims.       The       Oregon    Court      of

Appeals      dismissed          the     appeal       as    meritless       and       therefore         not

appealable         pursuant      to     ORS       138.525(3),       and the         Oregon     Supreme

Court denied review. Respondent's Exhibits 120                                 &   122.

       Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

May 23,      2018. A liberal reading of the prose Petition suggests

that     Petitioner         seeks       to     raise       three     claims         of     ineffective




         2 - OPINION AND ORDER
assistance        of     counsel. 1         Specifically,              he     claims    that        trial

counsel     was        ineffective          when        he:     ( 1)    failed     to    object        to

Petitioner's           sentence        as    violative            of     Oregon's       200%        rule;

(2) allowed Petitioner's plea to "rest in a significant degree on

promises of the prosecutor, so that it could be said to be part

of    the   inducement          and        such    promises            went    unfulfilled;"          and

( 3) failed to ensure that Petitioner's plea and stipulation to

facts were knowing, voluntary, and intelligent.

       Respondent        asks      the Court to deny relief on these claims

because:    (1) they are not properly pled;                            (2) Grounds One and Two

are procedurally defaulted,                    and Petitioner is unable to excuse

the    default;        and      (3)    the        PCR     court's           decision    as     to     the

voluntariness of Petitioner's plea (Ground Three)                                 is correct and

entitled    to     deference           under       the    Anti-terrorism           and       Effective

Death Penalty Act.              Al though         Petitioner's           supporting memorandum

was   due   on April         30,      he    has    not        filed     his    brief nor       has     he

communicated with the Court since paying the filing fee for this

case on June 1, 2018.
                                            DISCUSSION

       Where the Court liberally construes the prose Petition to

state the claims             identified above,                it declines         to dismiss the

Petition    for        failure        to    meet    proper         pleading       standards          and,
instead, proceeds directly to the exhaustion analysis.

Ill
Ill

1 The Petition contains a single Ground for Relief which contains no claims in
violation of Rule 2(c) (1) of the Rules Governing Section 2254 Cases.


        3 - OPINION AND ORDER
I.     Exhaustion and Procedural Default

       A   habeas      petitioner          must      exhaust   his    claims        by    fairly

presenting them to the state's highest court,                              either through a

direct appeal or collateral proceedings,                       before a federal court

will consider the merits of those claims. Rose v. Lundy, 455 U.S.

509,   519   (1982).        "As a general rule,           a petitioner satisfies the

exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts .                       . in the manner required by the

state courts,          thereby      'affording the state courts a meaningful

opportunity to consider allegations of legal error. '"                               Casey v.

Moore, 386 F.3d 896,              915-916 (9th Cir. 2004)            (quoting Vasquez v.

Hillery, 474 U.S. 254, 257,                (1986)).

       If a habeas          litigant failed to present his                   claims to the

state courts in a procedural context in which the merits of the

claims were actually considered, the claims have not been fairly

presented to the state courts and are therefore not eligible for

federal habeas corpus review. Edwards v. Carpenter, 529 U.S. 446,

453    (2000);    Castille v.            Peoples,     489 U.S.      346,    351   (1989).     In

this     respect,      a     petitioner         is   deemed    to    have     "procedurally

defaulted"       his       claim    if     he    failed   to     comply      with     a    state

procedural rule, or failed to raise the claim at the state level

at all. Carpenter, 529 U.S. 446, 451 (2000); Coleman v. Thompson,
501 U.S. 722, 750 (1991).
       In this case,             Respondent argues that Petitioner failed to

fairly     present         the    ineffective        assistance      of     counsel       claims

identified in Grounds One and Two. A review of the record reveals

that the only claim Petitioner presented during his PCR appeal


         4 - OPINION AND ORDER
was whether the PCR court erred as a matter of state law when it

did not require PCR counsel to include additional prose claims

in the PCR Petition at Petitioner's request. Respondent's Exhibit

118. This was not sufficient to fairly present the merits of the

federal ineffective assistance of counsel claims contained within

Grounds One and Two to Oregon's appellate courts.                                          Because the

time for       raising these claims in state court passed long ago,

they are procedurally defaulted.

          Petitioner asserts that this Court should excuse his default

because the failure to satisfy the fair presentation requirement

is    due     to    the       ineffective       assistance             of     his      PCR     attorney.

Traditionally,           the performance of PCR counsel could not be used

to establish cause and prejudice to excuse a procedural default.

Coleman       v.    Thompson,       501       U.S.    722,        753-54         (1991)        (only    the

constitutionally              ineffective       assistance          of       counsel        constitutes

cause);      Pennsylvania v.            Finley,      481 U.S.          551,      556      (1987)   (there

is    no    constitutional          right      to    counsel           in    a   PCR      proceeding) .

However,      in Martinez v. Ryan, 566 U.S.                       1,    4     (2012),      the Supreme

Court       found       "it               necessary          to    modify           the     unqualified

statement in Coleman that an attorney's ignorance or inadvertence

in    a    postconviction          proceeding        does     not           qualify       as   cause        to

excuse a procedural default." Id at 8. It concluded, "Inadequate

assistance         of    counsel    at       initial-review collateral proceedings

may       establish      cause    for    a    prisoner's          procedural           default         of    a
claim of ineffective assistance at trial." Id.
          In order to establish cause to excuse his default pursuant

to Martinez, Petitioner must show first that his underlying claim


           5 - OPINION AND ORDER
of ineffective assistance of trial counsel is substantial insofar

as it has "some merit." Next,                      he must demonstrate that his PCR

attorney was         ineffective          under the        standards         of       Strickland v.

Washington,         466 U.S.       668    (1984)    for failing to raise the claim.

"[T] o fulfill this requirement,                    a petitioner must not only show

that    PCR     counsel       performed          deficiently,          but       also       that    this

prejudiced          petitioner,          i.e.,      that       there       was        a     reasonable

probability that, absent the deficient performance, the result of
the    post-conviction             proceedings          would      have      been          different."

Runningeagle           v.   Ryan,        825     F.3d      970,      982      ( 9th       Cir.     2017)

(quotation omitted). Such a finding, of course, would necessarily

require       the    Court     to        conclude       that      there      is       a     reasonable

probability         that    the     trial-level           ineffective        assistance            claim

would have succeeded had it been raised. Id.

       Petitioner's          Ground One          claim that          his     sentence violates

Oregon's 200% rule is not "substantial" under Martinez because

his 130-month sentence is comprised of mandatory minimum terms

under Oregon's Measure 11,                  and the 200% rule does not apply to

mandatory minimum sentences. State v. Langdon, 151 Or. App.                                         640,
646-647       (1997)        Even    if     the     200%     rule     applied          to     mandatory

minimum terms,          it would have permitted a sentence of 180 months

in    this    case-50        months       more     than     the      trial        court       actually
imposed. 2     Respondent's              Exhibit    114,       pp.     10-11;             Respondent's

Exhibit 115, pp. 8-9.

2 Under the 200% rule, "no matter how many convictions arise out of a single
case, if any of the sentences are imposed to run consecutively, the total
incarceration term for all of the convictions combined may not exceed twice
the maximum presumptive incarceration term for the primary offense, except by
departure." State v. Davis, 315 Or. 484, 492 (1993). In this case, the PCR


        6 - OPINION AND ORDER
          With         respect       to        Petitioner's                Ground        Two          claim   that

unidentified promises from the prosecutor went unfulfilled as an

unlawful inducement for his plea, Petitioner fails to provide any

specifics regarding this claim.                              In this regard, and where he has

not filed a supporting memorandum,                                    Petitioner has not shown why

PCR counsel was obligated to raise the claim such that Martinez

excuses his procedural default.

II.       Ground Three: Knowing', Intelligent, and Voluntary Plea

          A.         Standard of Review

          An       application       for       a    writ         of    habeas     corpus          shall   not    be

granted unless adjudication of the claim in state court resulted

in    a        decision       that    was:           ( 1)        "contrary        to,        or    involved      an

unreasonable application of,                             clearly established Federal law, as

determined             by    the     Supreme             Court        of    the     United         States;"      or

(2)   "based on an unreasonable determination of the facts in light

of    the          evidence    presented            in      the       State     court        proceeding."        28

U.S.C.         § 2254(d). A state court's findings of fact are presumed

correct,             and    Petitioner             bears         the       burden       of    rebutting         the

presumption of correctness by clear and convincing evidence.                                                     28

U.S.C.         §    2254 (e) (1).

          A        state    court    decision               is    "contrary         to                    clearly

established             precedent         if       the      state      court      applies         a    rule   that

contradicts the governing law set forth in [the Supreme Court's]

court determined that Petitioner's primary sentence for Attempted Murder was
90 months, hence the 200% rule limited his consecutive sentencing exposure to
180 months. State-court determinations of this kind on issues of state law are
binding on a federal habeas court. See Estelle v. McGuire, 502 U.S. 62, 67-68
( 1991) (" [W] e reemphasize that it is not the province of a federal habeas
court to reexamine state-court determinations on state-law questions.")



           7 - OPINION AND ORDER
cases" or "if the state court confronts a set of facts that are

materially           indistinguishable            from     a    decision        of    [the       Supreme]

Court and nevertheless arrives at a result different from [that]

precedent."           Williams       v.    Taylor,       529     U.S.     362,       405-06           (2000).

Under       the     "unreasonable          application"          clause,       a     federal          habeas

court may grant relief "if the state court identifies the correct

governing           legal principle         from      [the      Supreme Court's]                decisions

but    unreasonably           applies       that     principle          to     the    facts           of    the

prisoner's           case."     Id    at     413.     The       "unreasonable              application"

clause       requires         the    state       court         decision        to     be    more           than

incorrect or erroneous.                   Id at 410.       Twenty-eight U.S.C. § 2254(d)

"preserves authority to issue the writ in cases where there is no

possibility           fairminded          jurists     could       disagree          that        the     state

court's decision conflicts with [the Supreme] Court's precedents.

It    goes     no    farther."       Harrington          v.     Richter,       562     U.S.       86,       102

(2011).

       B.         Analysis

        Petitioner alleges that trial counsel was                                   constitutionally

ineffective when he failed to ensure that Petitioner's plea was

knowing,       voluntary,       and intelligent.                The Court uses the general

two-part          test     established       by      the       Supreme       Court     to       determine

whether      Petitioner         received         ineffective          assistance           of    counsel.

Knowles        v.     Mirzayance,          556    U.S.        111,    122-23         (2009).          First,

Petitioner must show that his counsel's performance fell below an

objective standard of reasonableness.                            Strickland v.             Washington,

466     U.S.        668,    686-87         (1984).       Due     to      the       difficulties             in

evaluating counsel's                performance,           courts must          indulge a             strong


         8 - OPINION AND ORDER
presumption        that   the      conduct      falls     within     the    "wide     range    of

reasonable professional assistance." Id at 689.

       Second,     Petitioner must show that his counsel's performance

prejudiced the         defense.       The    appropriate       test    for        prejudice    is

whether      Petitioner         can      show      "that     there     is     a     reasonable

probability that,            but   for    counsel's        unprofessional          errors,    the

result of the proceeding would. have been different."                               Id at 694.

A reasonable probability is one which is sufficient to undermine

confidence       in    the      outcome      of     the    trial.     Id     at     696.     When

Strickland's general standard is combined with the standard of

review governing 28 U.S.C. § 2254 habeas corpus cases, the result

is a   "doubly deferential judicial review." Mirzayance,                              556 U.S.

at 122.

       During      Petitioner's          PCR      proceedings,        his     PCR        attorney

conceded that such a claim was not viable:

             And upon reviewing the - the plea agreement
             itself and the transcript of the - the plea
             hearing or the colloquy, rather, I couldn't
             find any reason to attack the        knowing,
             intelligent and voluntary prongs of the plea
             and I've expressed that to - to Mr. Limas.

             Further, I went over his prose petition with
             him and informed him that, to the extent any
             of those actually were cognizable as PCR
             claims, none of them, in and of themselves,
             overcame the - the plea colloquy and the plea
             petition itself.

Respondent's Exhibit 115, pp. 5-6.

       The   PCR      court     concluded         that    Petitioner        had    not     stated

sufficient facts to state a claim. Id at 9. From the record, this

Court cannot discern how Petitioner might have entered his pleas



        9 - OPINION AND ORDER
in an unknowing,            involuntary,           or unintelligent manner.                 To the

contrary,    the trial court engaged in a colloquy with Petitioner

wherein he claimed that:              (1) he had gone over the plea agreement

with counsel;        ( 2)    he understood his              rights;      ( 3)   he understood

that     no-contest         and    guilty          pleas    meant     that      he        would     be

convicted;     (4)     nobody       had       threatened       him;      and     (5)       that     he

voluntarily wished to withdraw his earlier pleas of not guilty so

as to proceed with his guilty and no-contest pleas. Respondent's

Exhibit 104, pp. 3-4. Based upon this record,                            Petitioner has not

established that counsel's performance fell                           below an objective

standard of reasonableness. Habeas corpus relief is therefore not

appropriate.
                                       CONCLUSION

       For the reasons identified above,                     the Petition for Writ of

Habeas     Corpus    ( #2)    is    denied.         The    Court    declines         to    issue     a

Certificate of Appealability on the basis that petitioner has not

made   a   substantial        showing         of    the    denial   of    a     constitutional

right pursuant to 28 U.S.C.               §   2253(c) (2).

       IT IS SO ORDERED.

       DATED this      Od-        day of May, 2019.




                                                                                            Judge




         10 - OPINION AND ORDER
